Exhibit 10.46

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 



FIRST AMENDMENT TO THE SUPPLY CONTRACT FOR SUGAR CANE JUICE

AND OTHER UTILITIES

 

 

By this particular instrument,

 

AMYRIS BRASIL LTDA, limited liability company with headquarters in the city of
Campinas, State of Sao Paulo, St. James Clerk Maxwell, 315, Techno Park, duly
entered in the CNPJ / MF under No , hereby represented according to its Bylaws,
hereinafter referred to as simply "Amvris" or "PartY";

 

PARAISO BIOENERGY S.A., based on Brotas/Torrinha Highway, km 7.5, Paradise Farm,
in the municipality of Brotas, Sao Paulo State, entered in the CNPJ / MF under
No , hereby represented according to its Bylaws, hereinafter referred to as
simply "Paraiso" or "Party", and when mentioned in con along with Amyris,
"Parties".

 

Whereas:

 

(A)     The Parties signed on March 18, 2011, the Supply Contract for Sugar Cane
Juice and Other Utilities ("Agreement"), by which the Paraiso will supply to
Amyris (i) sugar cane juice ("broth") processing corresponding to the determined
amount of sugar cane per year; (Ii) water; and (iii) steam in the quantities and
characteristics specified in the Agreement.

 

(B)     The parties reached an agreement on the terms and conditions under which
Paraiso is willing to provide and Amyris is willing to acquire sugar cane juice
or other compounds with high sugar content ("Syrup");

 

(C)     As a function of the syrup supply mentioned in item (B) above, Paraiso
had been responsible for the operation of the equipment, owned by Amyris, which
will make the necessary system for the evaporation of broth ("System of
Evaporation") convert it into Syrup , committing Amyris to be supplied, on loan,
said system evaporation, and for this service Paraiso will charge R$ [*],
hereinafter OED, as indicated in Annex IX with all already included charges and
annual adjustments per the collective bargaining agreement, with base date of
May 01, currently Union of Workers in Alimentayao of Industria de Jau and
region, plus an administration fee of [*]% ([*] percent), this amount,
calculated by Paraiso, must be paid mensahnente by the presentation of the
corresponding documents.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 
 





(D)    The parties intend to also change some conditions laid down in the
Agreement, under which will be described below.

 

The parties agree to enter into this First Amendment to the Supply Agreement
("First Amendment"), according to the following clauses and conditions, mutually
bestowed and accepted:

 



 

CHAPTER I - DEFINITIONS

 

1.1.    Unless expressly described in the Agreement, the terms defined in this
First Amendment have same meaning to them attributed in the Agreement.

 

 

CHAPTER II - OBJECTIVES

 

2.1.    This instrument has a regular object the main conditions for supply by
Paraiso and Amyris during the term of this supply agreement, (i) Cane sugar
syrup corresponding to evaporation of the broth from the processing of up to [*]
of cane sugar per year ("Cane Syrup"), during the plant crop period; and (ii)
water; as specified in Annex VI, which, once signed by the parties, will replace
Annex I of the Agreement.

 

2.1.1.    The Parties agree that Paraiso remains committed to supply Broth
according to the specifications set out in Annex I of the Agreement.
Nonetheless, in relation to the specifications in Annex VI of this Amendment,
Paraiso is committed to ensuring, only and exclusively, the specification of
BRIX (ie, [*]) of cane syrup and sugar syrup after proof of performance of the
evaporation system, by Amyris with the subsequent acceptance of Paraiso.

 

2.1.1.1.    The parties agree to review the specifications of Annex VI after a
cycle of one year from the start of operation of Biorefmaria Amyris. After the
joint revision of Annex VI on the basis of results presented during the
operating cycle of one (1) year, Paraiso is committed to meet the new revised
specifications and Amyris is committed to accept the new revised specifications.

 

2.1.2.     In function of alterations in the fermentation process of Amyris,
will remain changed the volumes of waste generated from the fermentation of the
syrup, waste will continue to be sent by Amyris Paraiso, in the quantities and
specifications set out in Annex VII which, once signed by parties will replace
Annex II of

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
 





the Agreement. Medication of the quantity and quality of the syrup and utilities
supplied by Paraiso to Amyris and the amount of waste sent to Paraiso and
verification with the specifications of this instrument should follow the rules
and procedures set out in Annex X, once signed, will replace Annex V of the
Agreement.

 



2.2.    Is provided Amyris, the start-up periods of Biorefinery Amyris and dry
season the plant, to acquire the Paraiso sugar VHP ("VHP") or other compounds
with high sugar content, according to the specification in Annex VI, observed
also the conditions indicated in the clauses below.

 

2.2.1.    Paraiso is committed to make its best efforts to be supply VHP in the
same conditions offered by any third party in doing so, and in volumes and
frequencies to be informed by Amyris upon the realization of the start up of
Amyris Biorefinery. If Paraiso expresses in writing their interest in providing
the requested amount of VHP within five (5) business days from the submission by
Amyris notice in writing to Paraiso, Amyris will be able to acquire VHP along
with the supplier, under the same tennos and conditions provided for in its
commercial proposal to Paraiso, in accordance with the provisions of clauses
1.1.2 to 1.1.4 of the Agreement signed on 18 March 2011. It is noted that the
notification sent by Amyris to Paraiso, requesting the supply of VHP, must be
accompanied by a formal business proposal submitted by the interested third
party to be supplied VHP indicating price, payment, deadline for supply and
other relevant information related to the supply of VHP.

 

2.3.    Be the hypothesis of acquisition of VHP (or other compounds with high
sugar content) of the Paraiso or third parties, it is agreed between the parties
that the Paraiso should use its sugar dissolution system ("System Dissolution"),
for transformation VHP (or other compounds with a high sugar content) acquired
by Amyris in sugar syrup ("sugar syrup"), using heated water, which is forulated
by Amyris. In the third VHP purchase hypothesis, Paraiso, still received the
award referred to in Annex VII of the price calculation of the instrument (the
inputs of the price determination).

 

2.3.1    Paraiso, if necessary, will have preference in the utilization of the
sugar dissolution system to own and continue to use, provided that notice
provided to Amyris six (6) months in advance, through any means.

 

2.3.2.    Amyris must make, at its own expense, all the infrastructure necessary
adjustments in the existing sugar dissolving system in Paraiso, in order to
enable the conversion of the VHP in Syrup under this First Amendment, and
connect this system the installations evaporation System.

 

 

 
 



2.4.    Paraiso shall provide the Syrup pursuant to the technical specifications
approved by Parties contained in clause 2.1.1

 

 

CHAPTER III - OF THE OBLIGATIONS OF PARAISO

 

3.1.    In addition to the obligations provided for in the Supply Agreement,
Paraiso undertakes, for its own account and risk, the following:

 

(i)    To provide syrup, either from the broth or VHP and water for the
operation of Biorefrnaria Amyris, according to specifications, quantities and
other conditions stipulated in clause 2.1.1 and its sub-item above;

 

(ii)    To operate and prioritize the utilization of Dissolution System, during
the period between harvests, only to transformation of the VHP in Syrup, being
forbidden any utilization that reduces or restricts the supply capacity of Syrup
to Amyris;

 

(iii)    When possible, to arrange for the replacement of the Syrup provided
that does not meet the specifications set out in clause 2.1.1 of this Agreement,
Amyris refunding the additional costs incurred as a function of said
replacement, or then again process the Syrup in order to meet the specifications
contained of clause 2.1.1;

 

(iv)    To operate the Sugar Syrup evaporation system, according to the
necessary conditions, obtain it Cane Syrup according to the specifications set
out in clause 2.1.1, ensuring the custody, safe and efficient operation of
equipment that will be granted in free lease as if they were of your property,
as well as for cleaning;

 

(v)    To perform preventive and corrective maintenance in the evaporation
system equipment, including, if necessary, the purchase of materials, tools and
supplies necessary to maintain services, charging the Paraiso Amyris,
month-to-month, the value of materials, tools, supplies and hand labor, provided
that: (i) the parties agree to the need for effective maintenance; and (ii) the
due process of acquisition, which must be based on at least three (3)
quotations, and the selection process should be the one to present the best cost
benefit to both parties and relevant documents, with an increase of [*] by way
of administration fee.

 

(vi)    Report to Amyris immediately in case of impossibility or suspected
future inability to provide syrup requested by Amyris due to any issues that may
impact the production of syrup;

 

(vii)    Amyris will compensate for damage caused to equipment transferred on
loan, except when due to natural wear arising from the use thereof, and cases

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 
 

 

 



fortuitous or greater way, these duly proven, so that not Paraiso will have no
responsibility even for the operation.

 

(viii)    To provide all regulatory permits and all necessary permits for the
effective operation of the evaporation system in compliance with the obligations
set out in this Agreement and the First Amendment.

 

(ix)    to exempt Amyris from any and all liability for any environmental
damage, duly proven, resulting from its operation.

 

 

CHAPTER IV –OBLIGATIONS OF AMYRIS

 

4.1. : In addition to the obligations provided for in the Agreement, Amyris is
obliged, by his own account and risk, the following

 

(i)    To make, at its own expense, or against prior agreement with Paraiso, all
the necessary infrastructure adjustments to the dissolution system, such as
installation of pipes for heated water supply to the dissolution system,
installation of pipes for the shipment of syrup for Biorefinery Amyris, syrup
storage systems, among other modifications that Amyris judges necessary.
Register to both parties show that all planned infrastructure adjustments that
item (i) have already been arranged and finalized by Amyris;

 

(ii)    To punctually pay all invoices for the supply of syrup, VHP and other
utilities provided under the agreement and this First Amendment, within the
payment conditions laid down in Agreement and herein;

 

(iii)    To reimburse the Paraiso amount of syrup in stock, to resume it
industry of Paraiso, event and because of operational problems in the
manufacture of Amyris, based in clause 5.1 and Annex VIII without any incidence
of lost profits for both parties .

 

(iv)    To exempt Paraiso from any responsibility for any environmental damage,
duly proven, caused by Amyris in Biorefinery Amyris.

 

 

CHAPTER V - PRICE

 

5.1.    Amyris paid by Syrup, including such price payment for water provided
proportionally to the syrup delivered (in proportion and in accordance with
Annex VI), the lower price of (i) the cost of ethyl hydrous alcohol opportunity
(EHC) another

 

 
 



premium calculated based on the formula "A" listed in Annex VIII and (ii) the
opportunity cost of crystal sugar plus a premium calculated based on the formula
"B" of Annex VIII.

 

5.1.1.     Given the price of the value to be applied to each ton of syrup
supplied, based in clause 5.1 above, the amount to be paid monthly by the total
amount of Syrup in a given month will be that set out in Annex IX that, once
signed, will replace Annex IV of the Agreement.

 

They are fully maintained and valid all other dispositions under the Agreement
not expressly modified by this First Amendment

 

BEING FAIR AND CONTRACTED SO, sign this FIRST ADDENDUM TO SUPPLY CONTRACT FOR
SUGAR CANE JUICE AND OTHER UTILITIES, in two (2) copies of equal form and
content, in the presence the undersigned witnesses.

 

 

Campinas, 03 may 2013.

 

AMYRIS BRASIL LTDA

 

/s/ Eduardo Loosli   /s/ Erica de Paula Baumgarten Eduardo Loosli   Erica de
Paula Baumgarten

 

 

PARAISO BIOENERGIA S.A.

 

/s/ Jose Luiz Mosa Junior /s/ Sandra Augusto Goes Jose Luiz Mosa Junior Sandra
Augusto Goes Director Adm. E. Financeiro Gerente de Controladoria 

 

 

WITNESSES

 

1.  /s/ Alexandre Carvalho   2.  /s/ Gilmara Marques Garcia Alexandre Carvalho  
Gilmara Marques Garcia Enc. Adm Contratos   Analista Adm. Contratros Jr.

 



 
 



ANNEX VI: SYRUP AND WATER SPECIFICATIONS

 

1.1.    Specifications of syrup:

 

Parameters Specifications Frequency Methodology         Brix [*] [*] [*]
Insoluble solids, damp base [*] [*] [*] Sulfite [*] [*] [*] Total Bacteria [*]
[*] [*] Fungi and yeast [*] [*] [*] Thermophilic spores and mesophilic spores
[*] [*] [*]

 

 

1.2.     Determination of syrup quality parameters

 

1.2.1    Composite Sampling

 

•     Amyris must install a sampling system consists in the transfer line syrup
filter. This system should permit composite samples during a specific period of
8 hours. Instantaneous samples should be taken from the syrup pipe into a
container packaged in a refrigerator, a frequency proportional to the syrup
flow.

 

•      The plant will be responsible for separation and transmission of samples
Amyris within the best practices of the lab.

 

•      In case of failure of a sampling system for 1 event, the weighted average
of the analysis immediately before and after the event to replace the sample
data it nonexistent.

 

•      If the sampling system is dead for more than one 8 hour period, the best
efforts precis am being made to implement a system alternative sampling composed
by unweighted flow.

 

1.2.2    Amilises Pol and AR (reducing sugars) for determination of ART

 

[*]

 

[*]

 

1.2.3    Formula for calculation of ART in syrup

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

where:

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

1.2.4    Interlaboratory Operability

 

•     The laboratories both Amyris as the Paraiso will do the necessary analysis
(POL and AR) for determining ART. However, for billing will be used value of the
ART laboratory of Paraiso, called CONCENTRATION OFFICIAL.

 

•     In case of failure in determining the Paraiso ART will be used the value
obtained in the laboratory of Amyris

 

•      Daily, Amyris and Paraiso shall inform the other party the values of this
parameter obtained through the POL and AR anaIises in order to pemitir
monitoring the values of concentrations of sugars.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
 



•     Where the difference between the ART values determined exceed [*], this
fact must be notified by one party to another, It should be repeated immediately
analyze the sample with respect to doubtful value. If persists greater
difference than [*] in the second attempt, calibrations with reference
solutions, supplied by Amyris, should be made to clarify the difference.

 

•      In the same way as analysis of ART individual samples may not have larger
differences than stipulated in the previous item, also the daily averages and
weekly media not may pass limits under penalty of starting operations
calibrations of reference. The average daily should be no greater than [*],
while the weekly average cannot be greater than [*].

 

•      If after 2 attempts calibration still remains a greater difference than
permitted, an analysis sample to Amyris must be requested in another qualified
laboratory. Identified one and / or other laboratory (Paraiso/Amyris) with the
greatest deviation than allowed, a scan job of procedures and execution of the
analysis will be done by a qualified external laboratory for this work.

 

•      The corresponding cost to provide execution of verification services of
the analysis will be because of one or another company or even equally divided
between the parties as the laboratories of Paraiso and Amyris have confirmed a
wider range than allowed.

 

2.      process water with the following characteristics

 

2.1     Specifications:

 



pH:    [*] Chlorides:    [*] Hardness:    [*] Sulphates:   [*] Silica:    [*]
Suspended solids:    [*]



 

2.2     Quantities:

 

[*]

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
 





ANNEX VII: Specifications of waste - Effluents and vinasse

 



 

1) Vignette with the following characteristics:

 

Characterization - typical values:

 

[*]

 

[*]

 

Quantities:

 

[*]

 

2) Wastewater with the following Water characteristics:

 

Characterization - typical values:

 

[*]

 

[*]

 

Effluents from the cleaning procedures

 

Quantities: [*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
 

ANNEX VIII-Determination OF SYRUP Price

 

A)

 

(i)        The price of syrup calculated based on the cost of hydrated ethyl
alcohol fuel opportunity (EHC) plus a premium, using the following formula:

 

[*]

 

Where,

 

(I) = [*]

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]   [*] [*]

 

 

[*]

 

[*]

 

[*]

 

or

 

B)

 

[*]

 

Where,

 

[*]

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
 



[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*] [*] [*] [*]   [*] [*]   [*]

 

Additional Comments:

 

[*]

 

[*]

 

[*]

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 
 



ANNEX IX CALCULATION OF THE MONTHLY AMOUNT TO BE PAID BY THE TOTAL OF

 

SYRUP PROVIDED EVERY MONTH

 

[*]

 

 

Where,

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
 



ANNEX X - MEASUREMENT

 

1.    Syrup flow measurement

 

1.1.    The unit of measurement for the total quantity of syrup will be [*].

 

1.2.    To control the transfer pipe syrup, the manufactures of PARAISO until
the Biorefinery AMYRIS, consider the following features and described criteria:

 

1.2.1.     PARAISO and AMYRIS install identical flow meters in series, at
appropriate points of the transfer piping.

 

1.2.2.    Each Party shall be responsible for the purchase and installation of a
meter.

 

1.2.3.    Each Party and responsible for the operation and maintenance of their
respective meters..

 

1.2.4.    The meters must be able to measure directly mass flow directly,
operating on the principle of coriolis with error limit maximum of [*] across
the normal range of flow rates of operation.

 

1.2.5.    The amounts to be invoiced will be determined by the mediation of
instruments PARAISO called official measurer, and checked by measuring
instruments AMYRIS.

 

1.2.6.    To guarantee the accuracy of the measurements will be carried out
annually in the month of January, calibration testing of the instruments on both
sides. Such tests will be carried out by a qualified company and approved by
INMETRO, he ought to issue a technical report of measurement and provide any
recalibration of meters.

 

1.2.6.1.    the corresponding cost it provision of measurement and calibration
services will be divided equally between the parties.

 

1.2.6.2.    The annual assessment under this subsection 1.2.6 may be waived by
agreement between the parties, and provided that the total provided in the
previous calendar year, the difference between the total calculated by the
meters, taking as a basis the records of meters of PARAISO and AMYRIS, not
exceed [*].

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 
 



 



1.2.7.    If official measurer failure, the corresponding meter AMYRIS passed
determine the amounts to be billed, since measured and normal conditions of use,
as long as the impediment of official measurer. Failing also the meter AMYRIS,
the amounts raised with the aid of existing additional equipment will be used.

 





1.2.8.    Daily, AMYRIS and PARAISO must inform the other party the records of
their medidares in order to ensure monitoring of the quantities determined.

 

1.2.9.    Whenever the difference between daily total calculated according to
subclause 1.2.8, using as a basis the records of the official meter, higher than
[*], this fact deverit be notified by one of the parties to another should be
initiated immediately, monitoring all the measures of their instruments of both
parties for a period of [*] days. In case of maintenance of the accumulated
difference in follow-up period in values greater than [*] shall be provided an
immediate extraordinary calibration of meters of both parties by a qualified
company and approved by INMETRO, he ought issue a technical report of
measurement and provide recalibration.

 

1.2.9.1. the cost corresponding to the provision of measurement and calibration
services will be divided equally between the parties.

 

1.2.10    The period considered for compensation referred to in subsection 1.2.9
will be the between the beginning of the occurrence of higher deviation to [*]
and the date of recalibration. This period may not be retroactive for more than
thirty (30) days from the date of notification defined in subsection 1.2.9.

 

2 Stillage flow measurement.

 

2.1.    The unit of measurement for all amounts of vinasse is the volume in [*].

 

2.2.    To control the transfer of vinasse via pipe, Biorefinery AMYRIS until
the reception point of vinasse of PARAISO, consider the following features and
described criteria.

 

2.2.1.    AMYRIS install a magnetic flow meter at an appropriate point of
transfer piping within the dependencies of AMYRIS.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

